Citation Nr: 9923639	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-21 660	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $5952.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1973 to October 
1975.

In August 1995, the veteran was notified by the Regional 
Office (RO) of the VA in Roanoke, Virginia that an 
overpayment of $4420 was created.  In an October 1996 
decision, the Committee on Waivers and Compromises 
(Committee) of the RO denied a waiver of that overpayment 
because it was not timely requested.  In October 1996, the 
veteran was advised that a second overpayment was created in 
the amount of $5952.  The veteran requested a waiver of that 
debt.  In December 1996, the request for a waiver of the 
recovery of the overpayment at issue was denied by the 
Committee.  The notice of disagreement was received in June 
1997.  The statement of the case was mailed in June 1997.  
The substantive appeal was received in July 1997.  In May 
1999, the veteran testified at a personal hearing before a 
member of the Board.  At that time, the veteran indicated 
that he understood that the first debt in the amount of $4420 
was not for consideration with regard to his current request 
and appeal for waiver and that the waiver issue on appeal was 
for the second overpayment in the amount of $5952.


FINDINGS OF FACT

1.  The overpayment in the amount of $5952 was not due to the 
veteran's fraud, misrepresentation, or bad faith.

2.  The veteran received VA pension benefits to which he was 
not entitled; recoupment of those benefits would not defeat 
the purpose of pension and would cause some unjust 
enrichment; and the veteran was at fault in creation of the 
overpayment in the amount of $5952.

3.  Collection of the overpayment in the amount of $5952 
would cause undue hardship to the veteran as his expenses 
exceed his limited income.

4.  Recovery of the debt in the amount of $5952 would be 
against equity and good conscience.


CONCLUSION OF LAW

The overpayment of VA improved pension in the amount of $5952 
was not due to fraud, misrepresentation or bad faith of the 
veteran; recovery of the overpayment would be against equity 
and good conscience and, therefore, should be waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 .  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).

In September 1991, the veteran applied for VA pension 
benefits.  In a May 1992 rating decision, he was granted 
entitlement to VA pension benefits.  In June and July 1992 
letters, the veteran was notified that he had been awarded VA 
improved pension benefits.  He was advised that his award was 
based on his reported income of $162 earned wages for the 
annual year from November 1, 1991 to October 31, 1992.  
Thereafter, he was advised that his award was based on his 
lack of any annual income beginning from November 1, 1992.  
He was provided a VA Form 21-8768; this form informed the 
veteran of his obligation to notify the VA immediately of any 
changes in his family's income and/or net worth and that 
failure to do so would result in an overpayment subject to 
recovery.

In November 1992, an Eligibility Verification Report (EVR) 
was received.  In that form, under the column "Monthly 
Income," income derived from "Other" source was listed as 
$297 from November to January, and $197 from February to 
June.  These amount were circled in red ink and marked "DO 
NOT COUNT."  In addition, the veteran indicated that from 
November 1, 1991 to October 31, 1992, his family had 
interest/dividend income of $5.42.  In November 1992, the RO 
advised the veteran that his award of VA improved pension 
benefits was continued, based on no income.  He was again 
provided a VA Form 21-8768.  

In a November 1993 EVR, the veteran reported that his spouse 
had earned income of $2094.67 for the period of November 1992 
to October 31, 1993, and expected to have income of $6120 for 
the period of November 1993 to October 31, 1994.  The veteran 
indicated that his wife resumed working in June 1993.  In 
addition, the veteran reported that he had cash in the amount 
of $591 and had interest income of $8.91.  He also reported 
numerous medical expenses.  In December 1993, the RO adjusted 
the veteran's pension benefits based on his recent EVR.  He 
was again provided a VA Form 21-8768.  

In January 1994, the veteran was advised that an overpayment 
in the amount of $1808 had been created.  Thereafter, the 
veteran reported that his wife stopped working in mid-
December 1993.  In January 1994, the veteran requested a 
waiver of the debt at issue.  The veteran indicated that his 
wife told a VA organization that she was returning to work 
and was told that only Social Security Administration 
benefits would count against her income; however, this was 
incorrect.  The veteran indicated that had they known, she 
would not have returned to work.  The veteran expressed that 
they were in dire financial straits and had 2 children in 
school to support.  He indicated that they were on food 
stamps and were trying to sell their cars to get by.  In 
February 1994, a financial status report was received which 
showed monthly expenses exceeded monthly income.  In a March 
1994 decision, waiver of the debt was granted.  

In May 1994, a financial status report was received which 
showed that monthly income now exceeded monthly debt by $98.  
However, unpaid debts were listed.  Thereafter, it appears 
that another overpayment was created due to an incorrect 
calculation of the wife's earnings (although the W-2 was of 
record), but this debt was also waived.  

In July 1994, the veteran submitted information regarding 
medical expenses.  In September 1994, the veteran was 
informed of his rate of pension.  He was again provided a VA 
Form 21-8768.  

In May 1995, the veteran informed the VA that he had been 
awarded Social Security benefits, to include a retroactive 
lump sum payment and was informed of this in a March 1995 
letter.  Due to this change in the veteran's income, an 
overpayment of $4420 was created.  As noted in the 
introductory portion of this decision, the veteran did not 
timely request a waiver of that debt.  

In August 1995, the veteran was informed that his VA pension 
benefits had been terminated effective April 1, 1995 due to 
his change in income.  

In July 1996, the veteran was informed that his VA pension 
benefits, for the period of February 1, 1992 to April 1, 
1995, had been retroactively reduced due to unreported income 
during 1992.  In October 1996, the veteran was advised that 
this action created an overpayment in the amount of $5952.  
The veteran requested a waiver of the $5952 debt.  In October 
1996, a financial status report was received which showed 
that the veteran's family's monthly expenses exceeded their 
income by $116.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In December 1996, the Committee 
considered the veteran's claim for waiver and made a 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue, but denied waiver based on 
findings that it would result in unjust enrichment, and that 
the veteran was at fault.  The veteran appealed that 
determination.  

The veteran submitted an EVR which showed that for the period 
of February 1, 1992 to January 31, 1993, he had monthly 
income of $162 and his wife had income of $1340.  For the 
period of February 1, 1993 to January 31, 1994, he had no 
monthly income and his wife had income of $3762.  Previously, 
the veteran had reported that he had $162 earned wages for 
the annual year from November 1, 1991 to October 31, 1992.  
Thereafter, he had no income beginning from November 1, 1992.  
As noted, there had already been a discrepancy regarding his 
wife's income. 

In June 1997, the RO advised the veteran that his pension was 
adjusted for the period of January 1, 1993 to April 1, 1995 
to reflect income of the veteran of $1565 from Steven D. Bell 
A & Co. as well as $5 in interest income.  In addition, his 
family's unreimbursed medical expenses were used to reduce 
his income.  It appears that the $1565 was actually from 
unemployment income.  The veteran and his wife indicated that 
they gave this information to their VA representative.  

In May 1999, a financial status report was received which 
showed that the family's only income is from Social Security 
Administration benefits in the monthly amount of $884.  Their 
expenses considerably exceed their income.  They have 
considerable debts and no liquid assets.  The only asset in a 
1989 car.  They cannot afford to pay their installment debts, 
even though 2 creditors were listed.  

In May 1999, the veteran and his wife testified at a personal 
hearing before a member of the Board.  At that time, they 
attempted to clarify what had occurred.  The veteran and his 
wife indicated that they had reported unemployment income to 
their VA representative in North Carolina.  The veteran 
indicated that they gave him everything and he filled out the 
VA forms.  However, the veteran reported that this individual 
is currently incarcerated for falsifying records in VA 
disability claims.  

The Board agrees with the Committee's December 1996 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  Where, as here, there is no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue, 
and, therefore, waiver is not precluded under 38 U.S.C.A. 
§ 5302(a), to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).  The pertinent regulation in this case provides 
that the standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
not accurately and timely notifying the VA of his family's 
income.  Even though the veteran provided his income 
information to another individual who apparently prepared the 
forms, the veteran signed those forms and was, thus, 
responsible for the content therein.  However, the Board does 
find credible the veteran's contentions that he was not 
intentionally deceiving the VA.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, hence, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

In accordance with the regulations, the Board has also 
considered whether the veteran would suffer undue financial 
hardship if forced to repay the debt at issue.  As was noted, 
the veteran's monthly expenses exceed his monthly income.  
Moreover, he did not list certain expenses, such as the $4420 
overpayment which must be recouped as well as expenses such 
as transportation and clothing.  The veteran has no liquid 
assets with which to repay the debt.  His only income is 
Social Security benefits.  The Board finds credible the 
veteran's contentions that he relied on another person for 
assistance in the preparation of his financial information.  
Although this action may not have been in the best judgment 
and although he is still responsible for the submission of 
that information, the Board also notes that the veteran has 
attempted to clear up the discrepancies of record.  The Board 
finds that in weighing all of the elements of equity and good 
conscience, the element of financial hardship that would be 
caused by recoupment of the debt outweighs the elements which 
are not in the veteran's favor.  Accordingly, in view of the 
hardship which would result from recovery of the overpayment, 
the Board finds that recovery would be against equity and 
good conscience and that waiver of recovery of the 
overpayment is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $5952 is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

